Case 3:18-cr-30051-MGM Document 128 Filed 11/27/19 Page 1 of 27

Shawn P. Allyn*

Lisa A. Ball*

LAW OFFICES

ALLYN & BALL, P.C.

480 HAMPDEN STREET
HOLYOKE, MASSACHUSETTS 01040

413 / $38-7118

FACSIMILE 413 / 538-6199

*ALSO ADMITTED IN PENNSYLVANIA

By Electronic

November 27, 2019

Deepika Bains Shukla

Assistant U.S. Attorney

300 State Street, Suite 230
Springfield, Massachusetts 01105

Re:

United States v. Steven Vigneautlt, et al., No.18-cr-30051-MGM

Dear Ms. Shukla:

Pursuant to Local Rule 116.3(a), the Defendant in the above-referenced matter, Steven
M. Vigneault, hereby requests the following materials from the government:

1.

Copies of all emails to and from the Justice Department to the City of Springfield,
any of its agents or the Springfield Police Department regarding Luke
Cournoyer’s employment, status as an employee, collective bargaining agreement
rights, and his position with the Springfield Police Department.

Copies of all directives by any agent of the Federal Bureau of Investigations to the
Springfield Police Department that Luke Cournoyer not be terminated, disciplined
and to remain on the payroll as an employee.

Copies of all directives by any agent of the United States Justice Department to
the Springfield Police Department that Luke Cournoyer not be terminated,
disciplined and to remain on the payroll as an employee.

Copy of_every payment or payroll check made payable to Luke Cournoyer by the
Springfield Police Department since the date of his immunization.
Case 3:18-cr-30051-MGM Document 128 Filed 11/27/19 Page 2 of 27

55 All communications by the FBI, its agents, the Justice Department or its agents to
and from Captain Phil Tarpey.

Local Rule 116.1 says as much: Discovery of exculpatory evidence “shall occur as soon
as counsels’ trial engagements permit and in all events within fourteen days after arraignment.”
Should there be problems with disclosure, either side can make a showing to the Court to seek an
exemption “in the interests of justice.” See e.g. United States v. Five Persons, 472 F.Supp. 64
(D.N.J.1979).

Pursuant to testimony provided under oath on November 19, 2019 by Police
Commissioner Cheryl Clapprood, Luke Cournoyer remains on the City of Springfield payroll as
the direct result of directives from the FBI- Justice Department. These types of interference
and directives are classic promises, rewards and inducements offered to witnesses by the
government and its agents.

Rather than be on the FBI payroll or being paid from the Justice Department’s budgetary
funds, it directed a third-party, the City of Springfield to pay the witnesss on its behalf. The
City, of course, is more than complicit in the scheme as it assists them in defending the civil
action brought by Steven Vigneault against the Springfield Police Department. The Springfield
Police Department needs Luke Cournoyer to testify consistent with his thirteenth hour
revelations as it aides their defense despite the fact that his employment should have been
terminated under any reasonable view of the City of Springfield Police Departments Rules,
Regulations and Collective Bargaining Agreement.

Since June of 2018, the estimated payroll and other benefits, such as health insurance,
which have been paid to Luke Cournoyer under the FBI’s directive is well in excess of

$150,000.00.

This is a surmountable amount of money to secure any witnesses’ testimony.

The government has an obligation to produce promises, rewards and inducements
offered to witnesses by the government as well as evidence of bias or prejudice on the part of
government witnesses was Brady material which the prosecution was required to turn over to
defendants immediately, unless the government sought relief from disclosure requirements;
government could not satisfy its obligation by turning over generic information about witnesses.
U.S.C.A. Const.Amends. 5, 14; U.S.Dist.Ct.Rules D.Mass., Rule 116.1(a)(5, 7), (d), also quoting
directly from United States v. Snell, 899 F. Supp. 17.

 

Excerpts of Commissioner Clapprood testimony is attached hereto for your review:
e We have been told by the U.S. Attorney’s Office that they consider Luke Cournoyer a
witness, so they would like us to just put him into a place where he’s not actively a police

officer, so that’s why he’s assigned to property. See Exhibit A, p. 21, Lines 12-21
Case 3:18-cr-30051-MGM Document 128 Filed 11/27/19 Page 3 of 27

e Regardless of what information she had, she would not be able to do anything about Luke
Cournoyer’ s conduct because of the Federal Government - - “I can” See Exhibit A, p.
23. 12-17.

e Nothing in the Collective Bargaining Agreement could prevent the normal course of
discipline for an officer based upon the Justice Department’s directive. See Exhibit A,p.
29, Lines 18-23.

e Springfield Police Department is not disciplining Luke Cournoyer pursuant to its own
policies and regulations as applied to any other similarly situated officer due to the
government’s directives. See Exhibit A, p. 30.

At this time, this data is needed so my office may prepare for trial. I have requested this

these types of materials on multiple occasions.

Should we not receive the same, I intend to file Motions to Compel the data and request
the court to issue third parties subpoenas to obtain the documentation.

I trust you understand my concerns.

Sincerely,

CC =

Encl.
Case 3:18-cr-30051-MGM Document 128 Filed 11/27/19 Page 4 of 27

EXHIBIT A

(FINAL REQUEST FOR GIGLIO-SNELL DISCOVERY)
NOVEMBER 27, 2019 LETTER
10

11

12

13

14

15

16

17

18

19

20

21

22

23

Case 3:18-cr-30051-MGM Document 128 Filed 11/27/19 Page 5 of 27

COMMONWEALTH OF MASSACHUSETTS

Hampden, ss. Superior Court Department

Docket No. 779CV00060

STEVEN VIGNEAULT
VS.

CITY OF SPRINGFIELD, ET AL

DEPOSITION OF: CHERYL CLAPPROOD, taken before

Sarah L. Mubarek, Notary Public, pursuant to Rule 30

of the Massachusetts Rules of Civil Procedure,
the offices of Allyn & Ball, 480 Hampden Stree
Holyoke, Massachusetts 01040, on November 19,
commencing at 12:23 p.m.

APPEARANCES:
(Please see page 2)

Sarah L. Mubarek
Registered Professional Reporter

at
t,
2019,
10

11

12

13

14

15

16

17

18

19

20

21

22

23

Case 3:18-cr-30051-MGM Document 128 Filed 11/27/19 Page 6 of 27

APPEARANCES:

Allyn & Ball,
Massachusetts 01040,

P.C.,

Steven Vigneault.

BY:

SHAWN P. ALLYN,

480 Hampden Street, Holyoke,
representing the Plaintiff,

ESQUIRE

City of Springfield Law Department, 36 Court Street,
Springfield, Massachusetts 01103, representing the

Defendant,

BY: LISA DESOUSA,

ESQUIRE

City of Springfield.
ESQUIRE and EDWARD PIKULA,

Law Offices of Stanley W. Wheatley, 19 Beacon
Massachusetts 02108, representing

Street, Boston,
the Defendant,

BY:

Reardon,
Worcester,
Defendant,
BY:

STANLEY W.

AUSTIN M.

Gregg Bigda.
WHEATLEY, ESQUIRE

Joyce & Akerson, P.C., 4 Lancaster Terrace,
Massachusetts 01609, representing the
Steven Kent.

JOYCE, ESQUIRE

National Association of Government Employees,

1299 Page Boulevard,

01104.

BY:

KAREN T. BETOURNAY,

MICHAEL P.

CLANCY,

Springfield, Massachusetts

ESQUIRE and
ESQUIRE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

Case 3:18-cr-30051-MGM Document 128 Filed 11/27/19 Page 7 of 27

MR. ALLYN: Standard stipulations,
reserve all objections except as to the form, and
will the Commissioner like to read and sign?

MR. PIKULA: We would.

MR. ALLYN: Waive notary?

MR. PIKULA: Yes.

CHERYL CLAPPROOD, Deponent, having been
first duly sworn, deposes and says as follows:

DIRECT EXAMINATION BY MR. ALLYN

Q. Good morning.
A. Good morning.
Q. Could you state your name and spell your

last name for the record?
A. Cheryl Clapprood, C-l-a-p-p-r-o-o-d.
Q. Would it be okay if I just referred to

you as Commissioner throughout the deposition?

A. sure.

Q. Have you ever had your deposition taken
before?

A. Yes.

Q. When was it last taken?

A. Probably about five years ago.

Q. Do you remember what it was taken for?
10

11

12

13

14

15

16

17

18

19

20

21

22

23

Case 3:18-cr-30051-MGM Document 128 Filed 11/27/19 Page 8 of 27

10

THE WITNESS: That's fine.
(Pause. )

Q. Could I just repeat the question?

A. sure.

Q. If I remember what I asked you. I was
asking you if you could explain how the rules and
regulations are enacted and implemented for
Springfield Police officers.

A. When you graduate from the academy,
you're signing a form saying that you received the
rules and regulations of the department, and you
acknowledge that you've read them and understand
them. They're enforced by the supervisors of the
police department.

Q. And if you know, in 2016 who was
responsible for implementing discipline if an
officer violated a rule?

A. It would be the officer's direct
supervisor.

Q. And was there a process in place that you
have personal knowledge of as to how an officer
would be disciplined if it's alleged they violated a

rule or regulation?
10

11

12

13

14

15

16

17

18

19

20

21

22

23

Case 3:18-cr-30051-MGM Document 128 Filed 11/27/19 Page 9 of 27

16
Q. Did you have any supervisory role over
the Narcotics Unit in 2017?
A. No, sir, I did not.
Q. Who was the deputy chief that would have

been assigned to the Narcotics Unit in 2017, if you

know?

A. I believe it was Deputy Chief Mark
Anthony.

Q. And sitting here today, in 2016 or 2017,

you have no knowledge that there was an IIU
investigation which focused on Narcotics officers
drinking on duty?

A. No, sir.

Q. Did you have any say in the promotion of

Lieutenant Kent to deputy chief? Did you have any

input?

A. To deputy chief, yes, I had input.

Q. What kind of input did you have?

A. Well, I was present during his interview.
He topped the assessment center. I wasn't at that

process, but he came out on top by more than two
points over the next candidate. I was present when

Deputy Cochrane and I believe Captain Duda who was
10

11

12

13

14

15

16

17

18

19

20

21

22

23

Case 3:18-cr-30051-MGM Document 128 Filed 11/27/19 Page 10 of 27

17
acting deputy at the time interviewed then Captain
Kent for deputy.

Q. I asked you whether you had any knowledge

of whether there was an IIU commissioned in 2016 or
2017 regarding Narcotics Unit officers drinking on

duty, and you said you did not?

A. I did not.

Q. How about from any other source, say the
media?

A. Did I read about it?

Q. Yes, did you read about it?

A. In the media, yeah. I mean, I did hear
that there was an issue with that in Narcotics. I

wasn't involved in any investigation in it.

Q. Now you oversee the Narcotics Unit,
correct?

A. I oversee them all, but not directly.

Q. So you were aware then from was it a
media source that there was an issue raised of
drinking in the Narcotics Unit?

A. Yes, I read that, yeah.

Q. Were you aware that Lieutenant Kent at

the time was involved in that matter?
10

11

12

13

14

15

16

17

18

19

20

21

22

23

Case 3:18-cr-30051-MGM Document 128 Filed 11/27/19 Page 11 of 27

18

A. Yes.

Q. And did you consider any of that before
recommending he be promoted to deputy chief?

A. We took into consideration all the
candidates' IIU folders and investigations, yes.

Q. Did you know that he had given a
statement to Commissioner Barbieri's IIU unit
regarding the allegations of drinking by the
Narcotics officers?

A. No.

Q. But did you look at the IIU file before
promoting him?

A. What we look at isn't really the whole
entire file. It's any IIU charges and the
dispositions.

Q. Do you consider an officer's truthfulness

when you consider recommending or weighing in on a
promotion?

A. Sure, yeah.

Q. Sitting here today -- strike that.
You said he was promoted about four to six months
ago, is that accurate?

A. As a deputy, yeah. T don't know when he
10

11

12

13

14

15

16

17

18

19

20

21

22

23

Case 3:18-cr-30051-MGM Document 128 Filed 11/27/19 Page 12 of 27

19

made captain.

Q. Were you aware that the federal
government had immunized him in a case they suited
against Gregg Bigda and Steven Vigneault in the
Federal District Court?

A. Yes, I was.

Q. And were you aware that he was immunized

due to prior alleged untruthful testimony that he
had provided to the IIU unit regarding the drinking
allegations?
MR. JOYCE: Objection.
A. No, I don't think I knew why he received
immunization.
Q. Is that something you think would have

been important for you to look into before promoting

him?
MR. WHEATLEY: Objection.
Q. You can answer.
A. I looked into what we thought was

important at the time.
Q. And at the time you were looking into it,
did you think an officer's truthfulness was an

important characteristic of promotional aspect?
10

11

12

13

14

15

16

17

18

19

20

21

22

23

Case 3:18-cr-30051-MGM Document 128 Filed 11/27/19 Page 13 of 27
20

A. Absolutely.
Q. So did you or did you not consider the

fact that he had to be immunized in order to

testify?
MR. CLANCY: Objection.
MR. JOYCE: Objection.
0. You can answer. Just so you know, and

I'll let your lawyer yell at me, so long as he
doesn't tell you not to answer.

MR. PIKULA: I'm not going to yell at
you.

Q. You know what I mean. They just have to
do that for the record. So unless someone tells you
don't answer.

A. Can you repeat it then? Sorry.

Q. Yes. Was the fact that Lieutenant Kent
had to be immunized in order to testify for the
government, was that a factor --

A. I took it into consideration, yes, sir.

MR. CLANCY: And I'd renew that
objection.

Q. And how did it weigh into your decision

making process?
10

11

12

13

14

15

16

17

18

19

20

21

22

23

Case 3:18-cr-30051-MGM Document 128 Filed 11/27/19 Page 14 of 27

21
A. It obviously didn't affect his promotion.
Q. Luke Cournoyer, you're familiar with him?
A. I am.
Q. How do you know him?
A. I know him from the time he started

working at the police department. Not closely. I

know who he is. I know a little bit about his
family. I know where he's assigned now.

Q. Where is that?

A. Property room.

Q. Why is he assigned there?

A. He's assigned to the property room

because, from what I understand, which I don't
understand it fully because no one's helping us out
with that, we've asked the AG's office and U.S.
Attorney's Office to clarify Luke's status, and we
have been denied any information in regards to his
status. We have been told that they consider him a
witness, so they would like us to just put him into
a place where he's not actively a police officer, so
that's why he's assigned to property.

Q. So it's your understanding that the

United States government has asked that he remain
10

11

12

13

14

15

16

17

18

19

20

21

22

23

Case 3:18-cr-30051-MGM Document 128 Filed 11/27/19 Page 15 of 27

22
employed?
A. Yes.
Q. And have they asked you specifically, if

you know, meaning you the city, not to implement any
kind of disciplinary action against him?

MR. CLANCY: Objection as to the
form.

Q. You can answer.

A. I can't implement any because I don't
know what he did. They won't give me any
information. So all the department discipline's on
hold because I can't get any information from these

agencies.

Q. What kind of information would you need?
A. What he did wrong, why he was immunized,
what he testified to, what he's involved in. We

can't get it at this point in time, so it seems to
be on hold for him.

Q. Are you aware before you became the
commissioner that the previous commissioner had
released Luke Cournoyer's Grand Jury testimony to
the District Attorney, who then released it to 300

lawyers in Hampden County?
10

11

12

13

14

15

16

17

18

19

20

21

22

23

Case 3:18-cr-30051-MGM Document 128 Filed 11/27/19 Page 16 of 27

23

A. No.

Q. So I know you just said one of the things
you don't know is you don't know what he testified
to?

A. Correct.

Q. Okay. If the commissioner had his Grand

Jury testimony, do you know whether that would be in
your office or in IIU file?

A. I don't know where he had it, how he got
it or where he kept it. I do not have it. We have
asked for it.

Q. So you're indicating that if you had his
Grand Jury testimony, you would be able to do
something about it or you can't because of the
government?

MS. DESOUSA: Objection.

A. Iocan't.

Q. Have you read anything in the newspaper
about what Luke Cournoyer testified to in the Grand
Jury?

MR. CLANCY: Objection.

A. I don't think so, no, sir.

Q. Are you aware of the allegation that he
10

11

12

13

14

15

16

17

18

19

20

21

22

23

Case 3:18-cr-30051-MGM Document 128 Filed 11/27/19 Page 17 of 27

24

lied about knowing who kicked a juvenile suspect
from the Palmer incident?
MR. CLANCY: Objection as to form.
MS. DESOUSA: Objection.

A. I read that in the paper.

Q. So just to avoid all the objections,
let's go through the whole thing. In 2016 did you
become aware of an incident that occurred regarding
a juvenile stealing a Springfield Police cruiser and

taking it to Wilbraham and Palmer?

A. I do.
Q. Can you tell us what you know about that?
A. From what I know about it, it was an

undercover vehicle, and it was after a drug raid or
a narcotics event, and I believe it was Officer
Vigneault went to get a pizza, left the car running.
The car was subsequently stolen. At some point
later that evening, Wilbraham or Palmer come across
this vehicle, maybe they have a pursuit. Narcotics
officers are notified that this is going on in
Wilbraham or Palmer. I think we had some officers
that responded there late night.

There was an incident, and I think it was
10

1i

12

13

14

15

16

17

18

19

20

21

22

23

Case 3:18-cr-30051-MGM Document 128 Filed 11/27/19 Page 18 of 27

24

lied about knowing who kicked a juvenile suspect
from the Palmer incident?
MR. CLANCY: Objection as to form.
MS. DESOUSA: Objection.

A. I read that in the paper.

Q. S50 just to avoid all the objections,
let's go through the whole thing. In 2016 did you
become aware of an incident that occurred regarding
a juvenile stealing a Springfield Police cruiser and

taking it to Wilbraham and Palmer?

A. I do.
Q. Can you tell us what you know about that?
A. From what I know about it, it was an

undercover vehicle, and it was after a drug raid or
a narcotics event, and I believe it was Officer
Vigneault went to get a pizza, left the car running.
The car was subsequently stolen. At some point
later that evening, Wilbraham or Palmer come across
this vehicle, maybe they have a pursuit. Narcotics

officers are notified that this is going on in

‘Wilbraham or Palmer. I think we had some officers

that responded there late night.

There was an incident, and I think it was
10

11

12

13

14

15

16

17

18

19

20

21

22

23

Case 3:18-cr-30051-MGM Document 128 Filed 11/27/19 Page 19 of 27

25

in the Palmer Police Department, where Officer Bigda
and Officer Cournoyer are involved in interviewing a
juvenile in a cellblock, and that video
subsequently, months later was released. That's
pretty much what I know about that.

Q. Did you learn or did you know about an
allegation that a Springfield Police officer

allegedly kicked a juvenile?

A. I did.

Q. How did you know that?

A. I think I read that in the paper.
Q. Are you currently monitoring that

Situation?
A. No, sir.
Q. What is the current status of Gregg

Bigda, his employment with your department?

A. I believe he's not working.
Q. Why isn't he working?
A. He was given a 60-day suspension. I

don't believe he was fired, but he's not working
with us. He still has some legal issues to work
through, and after the legal issues, he would have

departmental issues.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

Case 3:18-cr-30051-MGM Document 128 Filed 11/27/19 Page 20 of 27

26

Q. Just to back up, do you know why he

wasn't fired?

A. I do not.

Q. Now, you're currently the commissioner?
A. I am, yes, sir.

Q. And is it your position that Gregg

Bigda's still a Springfield Police officer?

A. I believe he is.

Q. Do you know why today he's not
terminated?

A. I do not.

Q. Do you intend to terminate him?

MS. DESOUSA: Objection.

A. I wouldn't terminate him until -- I
wouldn't look at it until the legal issues are done.

Q. What is your understanding of what the
legal issues are?

A. I believe that he has charges pending
against him for that incident in Palmer as to civil
rights or who kicked who. I know his legal issues
are continuing before we can go departmentally.

Q. Do you know Edward Kalish?

A. I do.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

Case 3:18-cr-30051-MGM Document 128 Filed 11/27/19 Page 21 of 27

28
disciplined?
MR. CLANCY: Objection.
A. No, sir, I don't.
Q. Do you know why Edward Kalish was never
disciplined?
MR. CLANCY: Objection.
MS. BETOURNAY: Objection.
MS. DESOUSA: Objection.
A. No, sir, I don't.
Q. So Luke Cournoyer is remaining employed

at the request of the federal government?
MR. CLANCY: Objection.

A. Luke Cournoyer's remaining employed
because I can't go with any departmental charges on
the request of the federal government. So I can't
just terminate him without bringing the charges, and
I can't bring the charges until I can get the
information, and I can't get the information because
they won't give it to me.

Q. And you say you would need to know what
he testified to?

A. Correct. I don't know any of the

circumstances surrounding Officer Cournoyer's
10

11

12

13

14

15

16

17

18

19

20

21

22

23

Case 3:18-cr-30051-MGM Document 128 Filed 11/27/19 Page 22 of 27

29

testimony.

Q. Have you looked into it since you became
commissioner?

A. No, because I know that they want the
criminal charges to go first, and then it will come
departmentally and I'll look into it.

Q. Are you familiar with the collective

bargaining agreement process with officers and

unions?
A. Yes, sir.
Q. What is your background in dealing with

union issues?

A. Just through supervision, problems,
dealing with Officer Joe Gentile. I think we get
along pretty good. Just reading the contract,
usually something pops up, an issue pops up, and
I've got to refer to the contract.

Q. Can you tell me in the current contract
where it prevents you from disciplining an officer
because the federal government doesn't want you to
do it?

MS. DESOUSA: Objection.

A. It doesn't.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

Case 3:18-cr-30051-MGM Document 128 Filed 11/27/19 Page 23 of 27

30

Q. It doesn't?

A. No.

Q. So you technically could enforce your
rights under the collective bargaining agreement?

MR. PIKULA: Objection.
MR. CLANCY: Objection as to form.

Q. Isn't that true, Commissioner?

A. I technically could, sure.

Q. The department is choosing not to
implement discipline right now against Luke
Cournoyer?

MR. PIKULA: Objection.
MR. CLANCY: Objection.

Q. Is that correct?

A. Correct.

Q. Are you familiar with the 90-day rule?

A. Yes.

Q. Okay. For the record, tell me what your

understanding is of the 90-day rule.

A. My understanding is after an incident
where department charges may be brought, we have to
notify the officer that this may be happening within

90 days of the incident, us becoming aware of it.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

Case 3:18-cr-30051-MGM Document 128 Filed 11/27/19 Page 24 of 27

31

Q. Have you notified Luke Cournoyer of the
potential possibility of discipline after having
become aware of his testimony?

MR. CLANCY: Objection as to form.

Q. You can answer.

A. I believe we have, sir, yes. I believe
there was a 90-day letter.

Q. Do you know if any 90-day letter was
served on Steven Kent by the police department after

they learned about his immunization?

A. I believe there was, sir, yes.
Q. Do you know whether he was disciplined?
A. I believe he was, sir. I think he had a

written reprimand.

Q. So he got what?

A. Written reprimand.

Q. And what was the written reprimand for?
A. It had to do with the drinking in the

Narcotics Unit.

Q. Anything in particular that he was
written up for?

A. Not that I recall, no, sir.

Q. Did it have something to do with his
10

11

12

13

14

15

16

17

18

19

20

21

22

23

Case 3:18-cr-30051-MGM Document 128 Filed 11/27/19 Page 25 of 27

32
truthfulness?

A. I don't know, sir.

Q. Isn't that something -- did you just
review his file at least four, five months ago?

A. Back before, yeah, I did.

Q. I'il just change gears for a minute and
ask you about Gail Gethins if that's okay.

A. Sure.

Q. It sounded like from the summary you gave
me that you had a direct supervisory role of Gail
Gethins in 2016, is that accurate?

A. Yes.

Q. Can you tell me what that was?

A. Gail Gethins was assigned to the K9 unit.

She had a KQ9. She reported directly to Sergeant
Delaney, but I was over Sergeant Delaney.

Q. Did there come an occasion in March of
2016, where Gail Gethins brought to your attention
an incident that allegedly occurred at her home in
East Longmeadow, Mass?

A. Yes, sir, there was.

Q. Can you tell me how that was brought to

your attention?
10

11

12

13

14

15

16

17

18

19

20

21

22

23

Case 3:18-cr-30051-MGM Document 128 Filed 11/27/19 Page 26 of 27

66

floor, and I think there's one in the garage.

Q. What is the distance between the one in
the garage, between that and Narcotics Unit?

A. The distance? It's in the garage, so
you'd have to walk to the end of the garage and up
the stairs, around the corner and into Narcotics.

Q. And the soda machine that was in the

garage, did the public have access to it?

A. No.

Q. Who would have access to it?

A. Employees of the building.

Q. Then I just have some quick follow-up.

With respect to this directive from the government
not to take any action against Luke Cournoyer, is
that a written directive they've given you?

A. No, I don't believe it was written, sir.
We had some verbal communications with some

investigators, and that was kind of a verbal

request.
Q. Was it a request that was made of you?
A. It was a request made through the

Internal Investigations Bureau and Captain Phil

Tarpey in my office. I didn't have any
10

11

12

13

14

15

16

17

18

19

20

21

22

23

Case 3:18-cr-30051-MGM Document 128 Filed 11/27/19 Page 27 of 27

67

conversations.

Q. Do you know who made the request from the

government?

A. I don't.

Q. Can you spell that person's name?
A. Phil Tarpey, T-a-r-p-e-y.

Q. Is he a Springfield Police officer?
A. He's a captain, yes.

Q. Is his legal name Philip?

A. Philip, yeah.

Q. And you have knowledge that that

communication was made since you became commissioner
or was that at a different time?

A. It was when I was acting commissioner.

Q. That's the reason you're not taking any
kind of disciplinary action against Luke Cournoyer?

MR. CLANCY: Objection.

A. It's one of the reasons, sir. We're
going to wait for this investigation to go, and it's
my understanding he's been served a 90-day letter.
He waived the time period, so we'll get to that as
soon as the powers that be let us.

Q. Was Gregg Bigda served a 90-day letter?
